Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  152500                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 152500
                                                                    COA: 321303
                                                                    Wayne CC: 13-007518-FC
  CHRISTOPHER WAYNE STOKES,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 8, 2015
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of People v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos.
  152946-8) are pending on appeal before this Court and that the decisions in those cases
  may resolve an issue raised in the present application for leave to appeal, we ORDER that
  the application be held in ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 25, 2016
           p0511
                                                                               Clerk